Opinion by
Judge Cofer:
There was no objection made or exception taken to the order changing the venue to the Oldham circuit court; nor was there any motion in that court to remand the case or objection taken to its jurisdiction. The Owen circuit court had jurisdiction to make the order, and no exception having been taken at the time, any error the court may have committed in making the order before making further efforts to obtain a special judge in that court, was waived. The Owen court having had jurisdiction to make the order of removal, the Oldham circuit court had jurisdiction to render a judgment.

L. F. Saunders, for appellants. J. D. Lillard, for appellees.

Sec. 16, of Chap. 13, of the Revised Statutes, which provided that there should be but one order of removal of the same cause, at the instance of the same party, had no application to this case. The order of removal was not made at the instance of either party.
The court allowed the master commissioner one hundred dollars for making sale of the land adjudged to be sold. The land was sold for $5,497.25, and bonds therefor were taken payable to the commissioner.
The bonds being payable to the commissioner, it will be his duty to execute bonds, unless he has already given bond as receiver, and to collect and disburse the money. The allowance is not unreasonable, and does not exceed the amount which the statute authorized the court to make. The record itself affords sufficient evidence to show that the allowance was not unreasonable.
Perceiving no error to the prejudice of the appellants, the judgment is affirmed.